 347324 NLRB No. 69ELECTRICAL WORKERS IBEW LOCAL 1049 (TOWER LANDSCAPING)1The Respondent has excepted to some of the judge™s credibilityfindings. The Board™s established policy is not to overrule an admin-
istrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.1Unless indicated otherwise, all dates referred to relate to the year1996.Local 1049, International Brotherhood of ElectricalWorkers, AFLŒCIO and Tower Landscaping.Case 29ŒCBŒ9967September 15, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn March 25, 1997, Administrative Law Judge JoelP. Biblowitz issued the attached decision. The Re-
spondent filed exceptions and a supporting brief.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and brief and has decided to affirm the judge™s rulings,
findings,1and conclusions and to adopt the rec-ommended Order as modified.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Local
1049, International Brotherhood of Electrical Workers,
AFLŒCIO, its officers, agents, and representatives,
shall take the action set forth in the Order as modified.1. Substitute the following for paragraph 1(b):
‚‚(b) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.™™2. Substitute the following for paragraph 2(a):
‚‚(a) Within 14 days after service by the Region,post at its office and at all of its meeting halls, and
at Tower™s principal office, if Tower is willing, copies
of the attached notice marked ‚Appendix.™3Copies ofthe notice, on forms provided by the Regional Director
for Region 29, after being signed by Respondent™s au-
thorized representative, shall be posted by the Re-
spondent immediately upon receipt and shall be main-
tained for 60 consecutive days in conspicuous places,
including all places where notices to members are cus-
tomarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notice is not altered, de-
faced, or covered by any other material.™™Marcia Adams, Esq., for the General Counsel.Vincent F. O™Hara, Esq. (Holm, Krisel & O™Hara), for theRespondent.DECISIONSTATEMENTOFTHE
CASEJOELP. BIBLOWITZ, Administrative Law Judge. This casewas heard by me on January 23, 1997, in Brooklyn, New
York. The complaint herein, which issued on October 31,
1996,1and was based on an unfair labor practice charge filedon August 20 by Tower Landscaping (Tower) alleges that
Local 1049, International Brotherhood of Electrical Workers,
AFLŒCIO (Respondent) violated Section 8(b)(1)(A) of the
Act on about August 2 by making threats of physical harm
if Tower did not sign an agreement with the Respondent and
assign its landscaping work to Respondent™s members.FINDINGSOF
FACTI. JURISDICTIONRespondent admits, and I find, that Tower has been anemployer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act.II. LABORORGANIZATIONSTATUS
Respondent admits, and I find, that it has been labor orga-nization within the meaning of Section 2(5) of the Act.III. FACTSANDANALYSIS
This case involves statements allegedly made on aboutAugust 2 by Richard Fridell, an organizer for the Respond-
ent. Counsel for the General Counsel alleges that the state-
ments constitute a threat of violence on the part of Respond-
ent if Tower refused to sign an agreement with it and to as-
sign Respondent™s members to perform certain work. The
Respondent, while admitting that Fridell made the alleged, or
a similar, statement, defends that the statement related solely
to the Respondent™s lack of safety procedures.Tower is engaged in the business of landscaping and relat-ed maintenance. In 1996, it bid for, and was awarded a con-
tract by Long Island Lighting Company (Lilco) for grounds
maintenance of Lilco™s transmission line rights of way, re-
sulting in an agreement between Tower and Lilco dated May
29. Apparently, prior to 1996, Lilco had contracted with an
employer or employers whose employees were represented
by the Respondent.Michael Varrone, who was employed by Tower from Sep-tember 6, 1994, to December 2, testified that on July 13, he
received a telephone call from Fridell asking to speak to
Robert Hole, Tower™s owner. Varrone said that Hole was not
available and asked if he could assist him. Fridell said that
he understood that Tower was awarded the Lilco contract for
grounds maintenance and Varrone said that it was. Fridell
said that he would like to sit down with Tower to come to
some agreement ‚‚to sign up with the Union.™™ Varrone said:
‚‚We™ve been a non-union shop for 39 years. From what I
understand, we™d like to stay that way. Your men are wel-
come to come down and fill out applications if they want.™™The work under the May 29 agreement commenced onJuly 15. On August 2, Varrone received a telephone call
from Mark Abrams, Tower™s general foreman who wasVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00347Fmt 0610Sfmt 0610D:\NLRB\324.044APPS10PsN: APPS10
 348DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
working on a Lilco job in the town of Bethpage, Long Is-land, New York. Abrams said that Fridell and about 8 or 10
of Respondent™s members were at the jobsite trying to stop
the work, and that Fridell wanted to talk to him. Varrone told
Abrams to give Fridell the cellular phone. Fridell identified
himself and said: ‚‚What the fuck is going on here? This is
our work.™™ Varrone told him that they were doing some
work for Lilco; they were awarded the contract and that Re-
spondent™s beef was with Lilco, not Tower. Fridell said: ‚‚I
don™t give a shit about Lilco. If we can™t sit down and come
to a conclusion or some sort of decision, its going to get
fucking bloody.™™ Varrone told Fridell to calm down, and
Fridell said that he was calm. Varrone asked Fridell to let
the men work that day, and Fridell said that he would, but
that if Tower did not call the Respondent by the end of the
day, ‚‚this is going to get fucking bloody.™™Rodolfo Diaz began his employment with Tower at theend of July; Abrams was his immediate supervisor. He testi-
fied that on August 2 he was performing maintenance work
on a Lilco right of way in Bethpage with Abrams and about
five other Tower employees. At about 9 a.m., Fridell and
about eight other people came to the jobsite and he heard
Fridell tell Abrams: ‚‚We could not work there because if we
did, there was going to be blood, problems and so forth.™™
At that time, Abrams said that he was going to call Varrone
and made a phone call from his cellular phone and gave the
phone to Fridell; at the time, Fridell was between 5 and 7
feet from where Diaz and the other employees were standing.
Fridell walked back and forth with the phone and spoke
loudly, saying that he would call Immigration and that no
one was going to work there because there was going to be
bloodshed and he told Varrone, ‚‚I™m going to kick your
ass.™™ After Fridell gave the phone back to Abrams, Abrams
told the employees to pick up their equipment and they left
the site without performing any work.Fridell, who became an organizer for the Respondent onJuly 1, testified that his first contact with Tower was a tele-
phone call that he made to Hole in mid-July. He introduced
himself and asked him about the contract that he had with
Lilco. Hole said that he had the work, but that he was not
going to perform it with Respondent™s members. Sometime
after that conversation, he called Hole and spoke to Varrone
and asked if there was any chance that they could sit down
and talk. Varrone told him no, that Hole always worked non-
union, and did not plan to change. On August 2, he went tothe Bethpage site with five members who perform line clear-
ance work, such as was performed by Tower. He had two
purposes in going there: ‚‚I was still hoping to organize
Tower,™™ and he wanted to see the kind and quality of work
that Tower was performing. They walked around the site and
Tower™s employees arrived in two trucks, each with three
employees in the front cab and four or five employees in the
back of both trucks; ‚‚they were jam packed.™™ The Tower
employees formed a semicircle around them and Fridell
asked if they were from Tower, although he felt intimidated
and nervous because he was outnumbered and did not know
them. Fridell then asked the employees if they knew about
the Respondent and if they had papers to work in the coun-
try, as most of them were Hispanic. He was then handed the
cellular phone by someone, probably Abrams, who said,
‚‚[H]ere™s Varrone.™™ Varrone asked him what the problem
was, and Fridell asked Varrone why he had not contacted
him and said there was no problem other than the fact thatin a prior conversation he had told him that if they weregoing to be performing their work that the Respondent would
be picketing. Fridell then told Varrone that his employees did
not know how to properly use the equipment: ‚‚I didn™t feel
the guys were qualified to do the work and that they were
going toŠthey could get hurt or bloodyŠI don™t know if
that was the term I used; I guess it was.™™ He testified that
he does not believe that he was speaking in a loud voice, but
he was attempting to be heard over the cellular phone. He
used the word ‚‚bloody™™ because Tower™s employees had no
protective headgear, no safety eyeglasses, and no ear protec-
tion or chaps (which protects the workers™ legs).By letter dated July 15, Fridell asked for an OSHA rep-resentative to accompany the Respondent to a jobsite of
Tower on July 15. The letter states: ‚‚I strongly believe vio-
lations of OSHA regulations are being committed by the
company on the site. It is imperative, due to the dangerous
nature of the work that this inspection be performed imme-
diately.™™Due to the Respondent™s defense herein, there was sometestimony regarding Tower™s safety program and record. Be-
cause of the nature of the unfair labor practice alleged here-
in, I did not allow any testimony regarding accidents or inci-
dents after August 2. Varrone testified that during the term
of his employment with Tower, it had no registered program
with the state or Federal Government for training, had no
certified instructors, and a majority of its employees were
Hispanic, some of whom had problems understanding
English. He testified further that sometime after August 2,
Fridell told him that Tower™s employees did not have the
proper safety equipment, including eye protection. The em-
ployees were not given chaps on July 15; they were given
chaps and helmets with face shields and ear protection on alater date, but he could not recollect at what time. Diaz testi-
fied that he was given a helmet that protects your face and
ears, and protective pants on his first day of employment
with Tower.There is a credibility issue on what Fridell said on themorning of August 2. Varrone testified that about 2 weeks
earlier, Fridell said that he understood that Tower had ob-
tained the Lilco contract and asked to meet with Tower to
sign a contract with the Respondent. On August 2, Fridell
claimed that the work belonged to the Respondent. When
Varrone replied that Lilco had awarded the contract to
Tower, Fridell said: ‚‚I don™t give a shit about Lilco. If we
can™t sit down and come to a conclusion or some sort of de-
cision, it™s going to get fucking bloody.™™ Diaz testified that
while at the Bethpage site, he overheard Fridell tell Abrams
that the employees could not work there because there would
be bloodshed and, on the cellular phone, tell Varrone that no
one was going to work there because there was going to be
bloodshed and that he would kick his ‚‚ass.™™ Fridell testified
that his concern was safety, and he told Varrone that he did
not feel that the employees were qualified to do the work
and that they could be hurt or get bloody. This is a rather
simple credibility determination. Fridell was a young, new
and, apparently, eager organizer for the Respondent, whose
members had previously performed this work for other em-
ployers for many years. About 2 weeks after Fridell com-
menced his employment with Respondent as an organizer,
Tower begin performing this work with nonunion employees.
He attempted to convince Tower to sign up with the UnionVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00348Fmt 0610Sfmt 0610D:\NLRB\324.044APPS10PsN: APPS10
 349ELECTRICAL WORKERS IBEW LOCAL 1049 (TOWER LANDSCAPING)2If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board.™™and, when that failed, threatened bloodshed. Varrone™s ver-sion of the incidents, as supported by Diaz™ testimony, is
both credible and reasonable. Fridell™s threat to Varrone, as
overheard by the employees, was clearly meant to obtain the
work for Respondent™s members. The safety issue defense
promulgated by Respondent here, while commendable, was
clearly an afterthought.It is alleged that Fridell™s threat violated Section8(b)(1)(A) of the Act because it restrained and coerced Tow-
er™s employees in the exercise of their Section 7 rights.
Fridell made a clear threat of bloodshed should Tower refuse
to sign a contract with the Respondent, and this threat was
overheard by, at least, Diaz. Even though the threat was not
made directly to the employees, and it was not a demand that
they sign cards for the Union, it was overheard by them and
could reasonably be viewed as a threat to their Section 7
rights to join, or to refuse to join, a union. I, therefore, find
that Fridell™s threat violated Section 8(b)(1)(A) of the Act.
Teamsters Local 212 (Stuart Wilson, Inc.), 200 NLRB 519(1972); General Iron Corp., 218 NLRB 770 (1975); Elec-trical Workers Local 3 (Cablevision), 312 NLRB 487 (1993).CONCLUSIONSOF
LAW1. Tower has been an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Respondent has been a labor organization withinthe meaning of Section 2(5) of the Act.3. By threatening Tower with bloodshed, in the presenceof Tower™s employees, if it refused to sign a contract with
the Respondent, the Respondent violated Section 8(b)(1)(A)
of the Act.THEREMEDYHaving found that the Respondent has violated the Act asalleged in the complaint, I shall recommend that it cease and
desist therefrom and take certain affirmative action designed
to effectuate the policies of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended2ORDERThe Respondent, Local 1049, International Brotherhood ofElectrical Workers, AFLŒCIO, its officers, agents, and rep-
resentatives, shall1. Cease and desist from(a) Threatening physical harm in the presence of employ-ees should an employer refuse to execute a collective-bar-
gaining agreement with the Respondent.(b) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed them by
Section 7 Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Post at its office and at all of its meeting halls, andat Tower™s principal office, if Tower is willing, copies of the
attached notice marked ‚‚Appendix.™™3Copies of the notice,on forms provided by the Regional Director for Region 29,
after being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and shall be maintained for 60 consecutive days in con-
spicuous places, including all places where notices to mem-
bers are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notice is not altered,
defaced, or covered by any other material.(b) Within 21 days after service by the Region, file withthe Regional Director a sworn certification of a responsible
official on a form provided by the Region attesting to the
steps that the Respondent has taken to comply.APPENDIXNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
threaten employees with physical harm inorder to compel their employer to execute a collective-bar-
gaining agreement with us.WEWILLNOT
in any like or related manner restrain or co-erce Tower™s employees in the exercise of the rights
guaranted them by Section 7 Act.LOCAL1049, INTERNATIONALBROTHERHOODOFELECTRICALWORKERS, AFLŒCIOVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00349Fmt 0610Sfmt 0610D:\NLRB\324.044APPS10PsN: APPS10
